DETAILED ACTION
This is an allowance of all claims filed on 06/27/2019. Claims 1-20 are examined. Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable subject matter: “storing a memory address tag and state bits of the first cache entry to a dataless cache entry in response to the data value of the first cache entry matching the predefined value,”
Closest prior art Forsell [US 2016/0124856] appears to teach a address matching in the cache using predetermined data replacement policy.
Nampoothiri et al. [US 10,489,300] appears to teach method of managing data in cache, and determining that data to be cached matches a predetermined data pattern.
Shwartsman et al. [US 2016/0070651] appears to teach cache prefetching in dataless buffer.
Shen [US 2010/0281218] appears to teach cache replacement policy based on the importance values associated with cache blocks. The importance values are set according to the knowledge of the memory access patterns.
Hutton et al. [US 2007/0168619] appears to teach data-less cache entries.
Naruse et al. [JP 2002268943] appears to teach plurality of cache entries in which a data part to record the data and a tag part to record an address and a state of the relevant data are paired and a data-less cache part to be constituted of a plurality of entries consisting of only a tag part without the data part and the data is recorded in a free entry of the conventional type cache part based on information recorded in the data-less cache part.

However, the prior arts alone or in combination does not appear to teach storing a memory address tag and state bits of the first cache entry to a data-less cache entry in response to the data value of the first cache entry matching the predefined value.
Based on this rationale, Claim 1 and its dependent claims 2-13 are allowed.
Independent claim 14 recites same allowable subject matter as Claim 1. Therefore, under the same rationale, Claim 14 and its dependent claims 15-19 are allowed.
Independent claim 20 recites same allowable subject matter as Claim 1. Therefore, under the same rationale, Claim 20 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/Primary Examiner, Art Unit 2132